PER CURIAM.
The above-entitled cases, involving practically the same issues; were tried and disposed of together in the lower court, and, although brought here separately for review, were, argued and submitted together.
We have considered the records, the briefs submitted, the authorities cited, and the elaborate opinion of the trial judge fully considering and discussing the issues presented.
From our examination, we conclude that the only question raised and necessary for our consideration and decision in these cases is whether the indictments found by the grand jury of the Eastern district of the state of Georgia sufficiently charge the appellants with .a conspiracy to violate the laws of the United States to warrant appellants’ removal from Florida to Georgia for trial.
Under the authorities cited by the trial judge and during the argument of the case, we are fully satisfied that the indictments are sufficient.
The judgments are affirmed in both cases.